Citation Nr: 0927829	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine with discectomy and fusion, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 

INTRODUCTION

The Veteran had active service from July 10, 1985 to August 
2, 1985, and from July 1999 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The Veteran subsequently 
provided testimony in a hearing held at the RO before the 
undersigned Veterans Law Judge in July 2008.  The Board 
remanded this matter for further development in October 2008.

While this appeal previously included entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities, the record reflects 
that the RO granted TDIU in a May 2009 rating decision.  
Consequently, the Board does not find that this claim is 
subject to further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is in possession of the highest rating available 
for limited motion of the thoracolumbar spine.  He does not 
have ankylosis of the thoracolumbar spine, and his back 
disability has not been manifested by incapacitating episodes 
requiring bed rest prescribed by a physician.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
arthritis of the lumbar spine with discectomy and fusion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2005, prior to the 
initial RO decision that denied the claim in December 2005.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  An 
additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in June 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the May 2005 and June 2008 VCAA notice 
letters advised the Veteran that his statements and medical 
and employment records could be used to substantiate his 
claim, and the Veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
May 2006 statement of the case, June 2008 VCAA notice letter, 
and May 2009 supplemental statement of the case.  Thus, given 
the May 2005, May 2006, June 2008, and May 2009 VA 
correspondence, the Veteran is expected to have understood 
what was needed to support his claim.

Moreover, the Veteran and his representative have 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in their statements and 
correspondence.  Specifically, at the time of his VA 
examination in November 2005, the Veteran indicated that he 
experienced increased limitation in the low back with 
prolonged sitting/standing, lifting and bending, and that he 
had not been able to work since 2002, although he had made 
some effort to work in construction and security for two 
weeks in each case in 2002/2003.  He also noted that he had 
recently discontinued studies relating to a program of 
vocational rehabilitation due to a lack of concentration and 
low back pain.  In a written statement, dated in June 2009, 
his service representative noted that the Veteran had been 
granted a TDIU, but contended that the Veteran was entitled 
to a higher or additional 10 percent rating for his pain on 
motion and/or incapacitating episodes (he referred to two 
episodes over the past 12 months) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, Social Security Administration 
(SSA), and VA treatment records.  The Veteran was also 
afforded multiple VA examinations to support his increased 
rating claim, and neither the Veteran nor his representative 
has argued that the most recent VA examination was inadequate 
for rating purposes.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, the Board does not find that 
remand at this time for further examination is warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Rating in excess of 40 percent for 
Arthritis of the Lumbar Spine with Discectomy and Fusion

Background

Service connection for arthritis of the lumbar spine with 
discectomy and fusion was originally granted by a December 
2002 rating decision, at which time a 40 percent rating was 
assigned for severe limitation of motion under former 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The Veteran 
was also service connected for diminished sensation of the 
left and right feet, with a 10 percent rating assigned for 
each foot under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).  

The Veteran filed the subject claim for an increased rating 
for his service-connected back disability in December 2004.  

VA outpatient treatment records from November 2004 reflect 
that the Veteran was status post fusion at L4-S1.  Since 
then, the Veteran reported progressive worsening of his pain 
and problems with leg strength.  The assessment was low back 
pain status post three level fusion.  

VA lumbar magnetic resonance imaging (MRI) in December 2004 
was interpreted to reveal an impression of status post 
segmental spinal fusion with transpedicular screws in place 
at L5, S1, and S2.  The lower most lumbarized vertebral body 
appeared to be a sacral vertebra, and there was likely 
lumbarization of S1.  The transpedicular screws also appeared 
properly positioned with the exception of the right-sided S2 
screw that slightly protruded beyond the sacrum.  There was 
no apparent canal stenosis on the provided images.  

VA electromyography (EMG) and nerve conduction velocity (NCV) 
examination in December 2004 revealed a normal EMG and NCVs 
of the left lower extremity.  

VA treatment records from early February 2005 reflect that 
the Veteran fell two days earlier and injured his back.  He 
reported that his legs just gave out on him.  

VA neurological consultation records from May 2005 reflect 
that the Veteran reported a history of bilateral leg pain and 
weakness for the last two years.  He also noted a history of 
a lumbar fusion during service in September 2001, and that 
this surgery only improved his posture.  He further reported 
tingling in his feet and legs, and continuing back pain.  He 
also had experienced falls at the rate of 2 a month.  The 
back pain was reportedly worse than the leg pain.  The 
Veteran also stated that he urinated more frequently and 
experienced some constipation with pain medications.  
Physical examination revealed strength at 5/5 in the lower 
extremities, except for a slight decrease in dorsiplantar 
strength bilaterally.  The back incision was noted to be 
well-healed, although the Veteran complained of tenderness 
over the entire incisional area.  No severe muscle spasm was 
identified at this examination.  The examiner reviewed the 
MRI findings with the Veteran and found that the disc and 
nerve roots looked good, without any stenosis or nerve root 
compression.  The hardware was also intact and unbroken.  The 
Veteran complained that the back pain was worse than the leg 
pain, and it was noted that the Veteran might benefit from 
epidural blocks.  

VA vocational rehabilitation records from August 2005 
indicate that the Veteran's program of vocational 
rehabilitation was being discontinued at this time due to 
medical reasons.  

VA treatment records for the period of August to November 
2005 indicate that in August 2005, the Veteran called in with 
worsening complaints of low back pain.  At this time, he 
denied any problem with urination.  In September 2005, the 
assessment included chronic pain with history of back 
surgeries for lumbar radiculopathy.  It was also noted that 
EMG and MRI results did not reveal any lesions.  In October 
2005, the Veteran sought renewal of his prescription for 
Morphine.  

VA general medical examination in November 2005 revealed that 
the Veteran had been seen in September 2005 with complaints 
of continuing and worsening low back pain with associated 
left leg pain and weakness.  Currently, the Veteran 
complained of constant pain in his low back that was about 7 
out of 10.  Flare-up pain of 10/10 occurred at the rate of a 
couple of times per week and would last the entire day.  
Aggravating factors included tying shoes, lifting, and 
prolonged sitting/standing, bending, and twisting.  
Alleviating factors included Morphine, Gabapentin, Oxycodone, 
Capsicin cream, rest, and a transcutaneous electrical nerve 
stimulation (TENS) unit.  

The Veteran complained of weakness in both legs, the left 
worse than the right, bilateral numbness in both feet, 
intermittent low back muscle spasms, and increased pain with 
repetitive use.  The Veteran also noted that he normally used 
a cane and that his left foot would drag.  With respect to 
incapacitating episodes, he reported that he ran out of his 
medication a few months earlier and had to stay in bed for 
3.5 days.  He also had several incapacitating episodes "if 
he over does it."  These episodes reportedly occurred at 
least 2-3 times a month.  He also noted some urinary urgency.  
He used a cane about 80 percent of the time.  The Veteran 
indicated that he experienced increased limitation in the low 
back with prolonged sitting/standing, lifting and bending, 
and that he had not been able to work since 2002, although he 
had made some effort to work in construction and security for 
two weeks in each case in 2002/2003.  He also noted that he 
had recently discontinued studies relating to a program of 
vocational rehabilitation due to a lack of concentration and 
low back pain.

Physical examination revealed that the Veteran exhibited 
increased pain and difficulty as he took his shoes off and 
on.  He also had to roll off the examination table and 
exhibited pain during this maneuver.  There was a 7 inch 
healed surgical scar over the lumbar spine.  There was also 
straightening of the lumbar spine, with tenderness reported 
in the lumbar area over the paraspinous process, the 
vertebra, and bilateral sacroiliac (SI) areas.  Active 
forward flexion of the thoracolumbar spine was to 65 degrees, 
extension was to 5 degrees, lateral flexion was to 20 degrees 
bilaterally, and rotation was to 30 degrees bilaterally.  
Passive forward flexion was to 65 degrees, extension was to 5 
degrees, lateral flexion was to 20 degrees bilaterally, and 
rotation was to 30 degrees bilaterally.  The range of motion 
was found to be limited by pain, the lumbar fusion, the 
hardware, and fear of injury.  While there were reports of 
increased pain with repetitive use, there was no apparent 
additional functional impairment following repetitive use.  
The Veteran was also able to toe/heel walk with moderate pain 
in the low back.  Neurological examination revealed that 
sensation using a 5.07 monofilament was slightly diminished 
bilaterally, and that sharp and dull sensation was intact 
except in the lateral aspect of the left foot.  There was no 
muscle atrophy and the only reduction in muscle strength was 
noted for right lower extremity plantar flexion, which was 
4/5.  Achilles reflexes were also 2+, bilaterally.  

X-rays of the lumbar spine were interpreted to reveal an 
impression of pedicle screws and interconnecting rods, disc 
coil, and lateral bony fusions from L4 through S1.  The 
examiner also noted 6 lumbar type vertebral bodies.  The 
diagnosis included status post segmental spinal fusion with 
transpedicular screws in place at L5, S1, and S2, mild 
rotoscoliosis with degenerative changes, and peripheral 
neuropathy bilateral feet, with subjective complaints of 
numbness in the feet with radicular symptoms (left greater 
than right).  It was further noted that an EMG performed in 
December 2004 was normal.  It was also noted that objective 
examination did reveal diminished sensation in the lateral 
aspect of the left foot.  The examiner further commented that 
the major disability affecting the Veteran's usual occupation 
and daily activities was his chronic low back pain with 
radicular symptoms and decreased range of motion.  He 
additionally noted how that Veteran had found it difficult 
maintaining employment for more than 2 weeks and attending 
school because he was unable to lift, bend, walk, stand, or 
sit for any length of time.  

At the Veteran's hearing at the RO in February 2006, the 
Veteran testified with respect to the severe nature of his 
low back symptoms and their impact on his ability to obtain 
and maintain employment/vocational rehabilitation.  

An April 2006 statement from the Veteran's spouse reflects 
her observations concerning the impact the Veteran's service-
connected back disability has had on the Veteran's daily 
activities and employment.  

VA treatment records from February 2008 reflect that the 
Veteran had been taken off of Morphine and several other 
medications because of a positive screen for Marijuana.  The 
assessment included chronic low back pain, multiple back 
surgeries, degenerative disc disease, and marijuana abuse.  

VA x-rays of the lumbar spine in May 2008 were interpreted to 
reveal spinal fusion in the lumbosacral region with rods and 
multiple screws.  There were minimal osteophytes in the 
lumbar vertebral bodies and no evidence of recent fracture or 
dislocation.  

At the Veteran's hearing before the Board in July 2008, the 
Veteran again testified as to the severe nature of his low 
back symptoms and their impact on his ability to obtain and 
maintain employment/vocational rehabilitation, noting that a 
physician had indicated he was unemployable in conjunction 
with a student loan disability form as far back as November 
2004.  

In July 2008, the Veteran submitted witness statements from a 
long-time friend and neighbor regarding their observations of 
some of the Veteran's back symptoms and the impact this had 
had on his daily life.  

A September 2008 SSA disability evaluation reflects that the 
Veteran continued to have 7/10 sharp, stabbing, throbbing, 
aching, and burning back pain.  It would awaken him from his 
sleep and was worse with activity.  He also had dense 
paresthesias bilaterally from the hips down.  His past 
surgeries included L4 to S1 fusion.  Examination of the 
lumbar spine revealed a well-healed posterior incision with 
diffuse tenderness.  There were also diffuse muscle spasms, 
and markedly diminished sensation diffusely throughout the 
lower extremities from L3 to S1 dermatomal levels.  It was 
also noted that the Veteran ambulated with an antalgic gait 
and used a homemade cane.  Lumbar spine range of motion 
revealed flexion to 30 degrees, extension to 5 degrees, and 
lateral flexion to 10 degrees.  X-rays demonstrated L4 to S1 
fusion with posterior instrumentation including rods and 
pedicle screws and adjoining rods.  It was also noted that 
the right S1 screw appeared to be potentially loose with 
radiolucency around the threads.  The assessment included 
status post L4 to S1 fusion, lumbar degenerative joint 
disease, and bilateral lower extremity diffuse dense 
neuropathies.  It was also determined that the Veteran could 
not carry more than 10 pounds, stand at one time for more 
than 10 minutes or walk more than 5 minutes, stand for one 
day for more than 1 hour or walk for more than 30 minutes, 
sit at one time for more than 1 hour or in one day for more 
than 7 hours.  He was also found to be precluded from 
climbing stairs, balancing, kneeling, crouching, crawling, or 
stooping.  This examiner did find that the Veteran could 
shop, travel without a companion for assistance, ambulate 
without using a wheelchair, walker, two canes, or crutches, 
walk a block at a reasonable pace on a rough or uneven 
surface, and climb a few steps at a reasonable pace with the 
use of a single hand rail.  

Additional SSA examination five days later summarized the 
medical history with respect to the Veteran's back, and the 
results of the recently-completed SSA examination.  It was 
determined at this time that the objective medical evidence 
substantiated functional limitations consistent with 
entitlement to SSA disability benefits.  

VA treatment records from October 2008 reflect an assessment 
that included chronic low back pain status post multiple back 
surgeries.  

In a letter dated in October 2008, the Veteran's Vocational 
Rehabilitation Counselor indicated that a nexus could be 
drawn between limitations caused by the Veteran's reported 
service-connected disabilities and impairments to employment.  
He further stated that it was not believed that the Veteran 
was reasonably feasible for training or training leading to 
competitive employment at this time and that his disabling 
conditions and associated limitations had realistically 
eliminated his opportunities at securing long-term 
competitive employment.  

March 2009 VA peripheral nerves examination revealed that the 
Veteran complained of weakness in both legs.  Reflexes of the 
knees were 2+, and the ankles, 1+ on the left, and 2+ on the 
right.  There was no muscle atrophy, but there was an 
antalgic gait.  The Veteran's peripheral neuropathy was found 
to have a significant effect on his usual occupation as a 
result of decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness or fatigue, decreased 
strength, and lower extremity pain.  It was the opinion of 
the examiner that the Veteran had been unable to work since 
2002 due to his peripheral neuropathy and lumbar disease.  

March 2009 VA spine examination revealed that the Veteran 
complained of low back pain.  The Veteran denied any history 
of urinary problems.  The Veteran complained of daily lumbar 
spine with radiation into the left buttock and thigh.  He 
also reported moderate weekly flare-ups of 1 to 2 days 
duration due to prolonged walking.  He reported two 
incapacitating episodes during the past 12 month period and 
did not remember the duration of each episode.  He used 1 
cane and was reportedly unable to walk more than a few yards.  
There were no abnormal spine curvatures or ankylosis.  There 
were also no abnormalities of thoracic sacrospinalis such as 
left or right spasm.  Active flexion was to 30 degrees, 
extension was to 0 degrees, left lateral flexion was to 10 
degrees, left lateral rotation was to 20 degrees, right 
lateral flexion was to 15 degrees, and right lateral rotation 
was to 30 degrees.  There was objective pain on active range 
of motion, but no additional limitations on repeated 
movement.  Lasegue's sign was positive on the left.  X-rays 
revealed postoperative changes with mild degenerative changes 
at L1-2 and L2-3.  The overall diagnosis was degenerative 
disc disease of the lumbar spine, status post lumbar spine 
fusion, and the effects of this on the Veteran's occupation 
was noted to be significant, with decreased mobility, 
problems with lifting and carrying, lack of stamina, weakness 
or fatigue, decreased strength, and lower extremity pain.  





Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a more 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) held that, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, and the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).




The Veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 40 percent disabling, initially under former 
Diagnostic Code 5292, and now under the new rating criteria 
for spine disabilities, effective since September 2003.  As 
the Veteran's claim for an increased rating was filed after 
September 2003, his claim will only be considered under the 
new rating criteria. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent evaluation is warranted 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  As discussed below, 
the Veteran is able to move his spine, albeit with a limited 
range of motion.  Therefore, by definition, he does not have 
ankylosis.

The schedule also requires the evaluation of any associated 
objective neurological disability separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the neurological manifestations of the 
Veteran's disability were originally identified as diminished 
sensation of each foot, with separate 10 percent ratings 
assigned, and have more recently been identified as lumbar 
radiculopathy of each lower extremity, with separate 20 
percent ratings assigned, effective from July 23, 2008, and 
the claims file does not reflect that the Veteran filed a 
notice of disagreement with either determination.  
Consequently, the Board finds that the evaluations and 
effective dates assigned for the Veteran's neurological 
disability are not for current appellate review.  




Parenthetically, the Board notes that while the Veteran's 
disc disease could have been alternatively evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, under the formula, a 60 percent 
evaluation is warranted when the Veteran has incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, and an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  Here, there is no evidence of 
record indicating the Veteran has ever had an incapacitating 
episode due to his low back disability that has required bed 
rest as prescribed by a physician, and the Veteran's recent 
description of two episodes over the past year of unknown 
duration would not equate to more than a 10 percent 
evaluation.  

The rating criteria for arthritis (Diagnostic Code 5003) are 
for consideration when the disability is evaluated under the 
new rating criteria for degenerative arthritis of the spine 
found under Diagnostic Code 5242.  In this case, Diagnostic 
Code 5003, degenerative arthritis, is not helpful to the 
Veteran because the highest available evaluation is 20 
percent, and the Veteran's disability is evaluated as 40 
percent disabling under the General Rating Formula for 
Diseases and Injuries of the Spine.  Arthritis is also rated 
based on limitation of motion.  Thus, since the Veteran's 40 
percent rating is based on limitation of motion arising out 
of orthopedic low back disability, to provide a separate 
compensable rating for arthritis would constitute prohibited 
pyramiding under 38 C.F.R. § 4.14 (2008).

In addition, the Veteran must have unfavorable ankylosis of 
the entire thoracolumbar spine to meet the criteria for a 50 
percent evaluation.  38 C.F.R. § 4.71a.  The March 2009 VA 
spine examiner did not find lumbar ankylosis, and there is no 
evidence of record that otherwise supports the conclusion 
that the Veteran has ankylosis.  Therefore, he is not 
entitled to a 50 percent evaluation.  Id.

When, as in this case, an evaluation of a disability is based 
upon limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable 



Diagnostic Code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.  Therefore, the criteria set forth in DeLuca are 
arguably not for application when addressing the criteria in 
Diagnostic Code 5242, because a 40 percent evaluation is the 
highest available.  38 C.F.R. § 4.71a (2008).

The March 2009 VA spine examiner also noted that while there 
was objective pain on active range of motion, there was no 
additional limitation on repeated movement.  Thus, there is 
no additional uncompensated loss of motion that would provide 
a basis for a higher rating based on pain on functional use, 
and the Veteran is already in the possession of the highest 
rating available for limited motion of the lumbar spine under 
both the rating criteria for the spine.  The Veteran's 
painful motion also does not cause limitation of motion 
tantamount to ankylosis.  Thus, based on all of the 
foregoing, even considering his pain, and evidence of 
fatigability and weakness, there is no basis for assigning a 
higher rating based on pain on functional use.  38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206.

While the evidence of record also reflects some periodic 
complaints of urinary symptoms, none of these complaints 
resulted in a diagnosis of relevant disability, and the 
Veteran denied any symptoms at his March 2009 VA spine 
examination.  Thus, the Board finds that this evidence does 
not warrant entitlement to a separate rating for a 
genitourinary disorder.  Likewise, while the Veteran has 
complained 



that his lumbar spine surgical scar was tender, it has never 
been found to be painful on examination, and thus, the 
Veteran is not entitled to a separate rating for a painful 
scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

In summary, in reviewing the evidence, the Board finds that 
the overall disability picture for the Veteran's low back 
does not more closely approximate a rating higher than 40 
percent.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence remains against this claim.  38 C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in this case, the 
Veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.


Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity. Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or 



the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms from his back disability of limited 
motion with pain cause some impairment in occupational 
functioning, and in March 2009, the VA peripheral nerves 
examiner found that both the Veteran's back and lumbar 
radiculopathy had significant effects on his usual occupation 
due to decreased mobility, pain, and problems lifting and 
carrying.  However, the September 2008 SSA examiner found 
that the Veteran could shop, travel without a companion for 
assistance, ambulate without using a wheelchair, walker, two 
canes, or crutches, walk a block at a reasonable pace on a 
rough or uneven surface, and climb a few steps at a 
reasonable pace with the use of a single hand rail.  Such 
impairment is contemplated by the rating criteria, which 
reasonably describe his disabilities.  

Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) with respect to the 
Veteran's orthopedic low back disability prior to the 
effective date of his total rating based on individual 
unemployability.  That is, the evidence is against a finding 
that his orthopedic low back disability alone is manifested 
by evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with the 
Veteran's employment, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  



VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 40 percent for arthritis 
of the lumbar spine with discectomy and fusion is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


